 In the Matter of RHEINSTEIN CONSTRUCTION COMPANY, INC., EM-PLOYERandLOCAL 56, INTERNATIONAL BROTHERHOOD OF FIREMEN,OILERS AND MAINTENANCE MECHANICS, AFL, PETITIONERCase No. 2-RC-1064.-Decided January 11, 1950DECISIONANDORDERUpon a petition duly filed, hearings in the above-entitled proceed-ing were held on September 20, September 29, and November 25, 1949,before I. L. Broadwin, hearing officer.The hearing officer's rulingsmade at the hearings are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.This proceeding involves employees of the Employer who workin the buildings occupied by Abraham & Straus, Incorporated, a largedepartment store in Brooklyn, New York. In 1945, the Employerentered into a contract with Abraham & Straus, Incorporated, where-under the former agreed to perform all maintenance services in thebuildings occupied by Abraham & Straus, Incorporated.Mainte-nance of the said buildings involves a gross annual expenditure ofapproximately $250,000.Abraham & Straus, Incorporated, is a sub-sidiary of Federated Stores, Inc., which operates department storesin six States.During the past year the purchases of supplies andcommodities by Abraham & Straus, Incorporated, exceeded $1,000,000,of which approximately 25 percent was shipped from points outsidethe State of New York.During the same period, the store's sales ofmerchandise exceeded $1,000,000, of which approximately 5 percentwas shipped to points outside the State of New York.The partiesstipulated, and we agree, that Abraham & Straus, Incorporated, isengaged in commerce within the meaning of the Act.88 NLRB No. 16.46 RHEINSTEIN CONSTRUCTION COMPANY, INC.47The record shows that the functions of the Employer are essentialto the operations of Abraham & Straus, Incorporated.Under thesecircumstances, we find, contrary to the contention of the Employerand the Intervenor, that the Employer with respect to its buildingmaintenance operations is engaged in commerce within the meaningof the Act,' and further that, because of the relationship of theseoperations of the Employer to those of Abraham & Straus, Incor-it would effectuate the policies of the Act for the Board toexercise jurisdiction.2.The Petitioner and the Intervenor, New York Building andConstruction Trades Council's Maintenance Division, AFL, are labororganizations claiming to represent certain employees of the Em-ployer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:'The Petitioner wishes to sever a group of four firemen from theunit of all maintenance employees currently represented by the In-tervenor.The Intervenor and Employer oppose the proposed unit,contending that the smallest appropriate unit would be one composedof both the firemen and the engineers.The record discloses thatthere are four firemen and six engineers employed in the Abraham &Straus stores by the Employer.The engineers are responsible forthe proper operation of the high pressure boilers in the buildings.New York City ordinances require that a licensed engineer be onduty at all times when the high pressure boilers are in. operation. Theengineers also do certain repair work throughout the buildings.Thefiremen, who do not have engineers' licenses, work principally in theboiler room and work in close contact with the engineers.Occasion-ally, the firemen assist the engineers in effecting general repairs inthe buildings.Although the Employer does not have any apprentice-ship program, the firemen in effect are being trained to become licensedengineers.New York City ordinances require these employees towork for a period of 5 years under the direction of licensed engineersin order to qualify for an engineer's license.ILeeE.Stine, d/b/a Fairchild Cafeteria,et ano.,87NLRB 667;Butler Brothers v.N. L. R. B.,134 P. 2d 981 (C. A. 7, 1943), cert. den. 320 U. S. 789.2TheEmployer and the Intervenor contend that their current 4-year bargaining agree-ment,dated September 4, 1946,is a bar to this proceeding.Apart from other considera-tions. the contract has already been in force for more than 2 years and there is noindication that 4-year contracts are customary among companies engaged in buildingmaintenance work in the New York area.In accordance with our established custom,we find that the 1946 contract is for an unreasonable term and does not constitute a barto thisproceeding.Paraffins Companies, Inc.,85 NLRB325;GeneralAniline & Film Cor-poration,Ansco Division,79 NLRB 79;Puritan Ice Company, 74NLRB 1311. 48DECISIONSOF NATIONAL LABORRELATIONS BOARDIt further appears from the record that the firemen and engineersenjoy the same employee benefits, report to work in the same area, andwork under the supervision of the same foreman.There is no inter-change of duties and functions between the firemen and the engineersand the other maintenance employees.Consequently, we do not findthat the duties and interests of the firemen are sufficiently distinctand separate from those of the engineers to justify establishing aseparate unit for the firemen apart from the engineers, as requestedby the Petitioner .3Although we believe that the firemen and theengineers together constitute a distinct and homogeneous group ofthe type which we have in the past held may constitute a separateappropriate bargaining unit, notwithstanding a history of collectivebargaining on a more comprehensive basis,' the Petitioner does notseek to represent such grouping of employees,We therefore findthat the proposed unit is inappropriate.We shall therefore dismissthe petition.ORDERIT IS ORDERED that the petition filed by Local 56, InternationalBrotherhood of Firemen, Oilers and Maintenance Mechanics, AFL,,in the above entitled proceeding be, and it hereby is, dismissed."Washburn Wire Company, Inc., 79NLRB 1479.4 Buffalo Weaving and Belting Company,85 NLRB 1178;Baugh andSonsCompany,82 NLRB 1399;Bloomingdale Brothers, Inc.,81 NLRB 1252 ;CollinsManufacturingCompany,81 NLRB 267 ;Swift and Company,81 NLRB 333 ;Wilson cE Co., Inc.,80 NLRB1463 ;United States Gypsum Company,80 NLRB 779.